COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RONALD BERGE,                                                 No. 08-15-00263-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             34th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20120D03597)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until January 8, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis E. Lopez, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 8, 2016.

       IT IS SO ORDERED this 10th day of December, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.